DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the amendment filed on January 6, 2021. Claims 1-3, and 13-18 are amended. Examiner withdraws 35 USC 112 second paragraph rejection as necessary corrections were made to the claims.
Claims 1-20 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/06/2021 was filed after the mailing date of the Non-Final rejection dated on 10/06/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably  Examiner could not find any written description support for these latest amendment portions of the claims in the specification of the present application. Therefore, these amendments have no support in the specification. Necessary correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US Publication US 2019/0213476 A1), hereafter Singh, in view of Fusi (US Publication 2018/0157971 A1) hereafter Fusi, in further view of Borje et al. (US Publication 2019/0163718 A1) hereafter Borje.
Regarding claim 1, Singh teaches one or more non-transitory computer-readable storage media (NTCRSM) comprising instructions for message send time predictions (non-transitory computer-readable storage media used to store desired program code means in the form of computer-executable instructions) [see Abstract and Para 0178, 0180], wherein execution of the instructions are configurable to cause a computing system to: generate a machine learning (ML) model for message send time optimization (determining and applying digital content transmission times using machine-learning), the ML model to predict engagement rates for respective message send times for individual users of a service provider platform, each of the predicted engagement rates for the respective message send times being based on time intervals between previous message send times and previous message interaction times for corresponding ones of a plurality of previously sent messages (trains a recurrent neural network based on past electronic messages for a user that have been partitioned into a plurality of time bins and utilizes the trained recurrent neural network to generate predictions of engagement metrics) [see Abstract and Paragraphs 0006-7, 0025, 0031-32]; determine a future message send time for each of the respective users based on the generated ML model (determining a transmission time (e.g., send time) for a new electronic message for a user) [see Abstract and Paragraph 0048] and (generate and provide send time schedules for clusters that are based on groups of target audiences) [see Paragraphs 0082, 0149]; and send individual messages to each of the respective users at the determined future message send time for each of the respective users (sending the new electronic 
However, in the same field of endeavor Fusi expressly discloses the claimed limitation of non-negative matrix factorization machine learning (ML) model with two matrices (paragraphs 0017, 0025, 0030: probabilistic matrix factorization for ML with already listed matrices).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Fusi’s teaching matrix factorization for ML with teachings of Singh. One would be motivated to predict send time optimization based on individual subscribers.
Singh-Fusi fail to disclose two-layer non-negative matrix factorization machine learning (ML) model for message sent time optimization, the ML model including at least two matrices. 
However, in the same field of endeavor Borje elaborately discloses the claimed limitation of two-layer non-negative matrix factorization machine learning (ML) model for message sent time optimization, the ML model including at least two matrices (paragraphs 0028, 0082, 0097, 0100).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Borje’s teaching of learning to predict numerical outcomes in a matrix defined space, with teaching of Singh-Fusi’s machine learning matrix factorization for ML. One would be motivated to improve customer platforms and send messages to track their subscriber’s engagement efficiently.
Regarding claim 2, although Singh-Fusi discloses matrix factorization for machine learning (ML) [see Fusi: Abstract and Paragraph 0003, 0012], but fail to explicitly teach the one 
However, in the same field of endeavor Borje expressly discloses the claimed limitation of the one or more NTCRSM of claim 1, wherein, to generate the ML model, execution of the instructions is to cause the computing system to generate each matrix of the at least two matrices to have at least two dimensions that are directly related to one another (paragraphs 0097, 0100, 0141-143). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Borje’s teaching of learning to predict numerical outcomes in a matrix defined space, with teaching of Singh-Fusi’s machine learning matrix factorization for ML. One would be motivated to improve customer platforms and send messages to track their subscriber’s engagement and efficiently manage different data sets using machine learning model.
Regarding claim 13, Singh teaches an apparatus to be implemented in a cloud computing service, the apparatus comprising: a network interface (NIC) [see Fig. 8 and Paragraphs 0180, 0188]; and a processor system communicatively coupled with the network interface, the processor system [see Fig. 8] to: generate a machine learning (ML) model for message send time optimization (determining and applying digital content transmission times using machine-learning), the ML model to predict engagement rates for respective message send times for individual users of a service provider platform, each of the predicted engagement rates for the respective message send times being based on time intervals between previous message send times and previous message interaction times for corresponding ones of a plurality of previously 
However, in the same field of endeavor Fusi expressly discloses the claimed limitation of non-negative matrix factorization machine learning (ML) model with two matrices (paragraphs 0017, 0025, 0030: probabilistic matrix factorization for ML with already listed matrices).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Fusi’s teaching matrix factorization for ML with teachings of Singh. One would be motivated to predict send time optimization based on individual subscribers.

However, in the same field of endeavor Borje elaborately discloses the claimed limitation of two-layer non-negative matrix factorization machine learning (ML) model for message sent time optimization, the ML model including: at least two matrices (paragraphs 0028, 0082, 0097, 0100).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Borje’s teaching of learning to predict numerical outcomes in a matrix defined space, with teaching of Singh-Fusi’s machine learning matrix factorization for ML. One would be motivated to improve customer platforms and send messages to track their subscriber’s engagement efficiently.
Regarding claim 17, Singh teaches a method of predicting message send times for individual subscribers of a service provider platform, the method comprising: generating, by a cloud computing service (cloud computing model) [see Para 0153 & 0183-184], a send time optimization (STO) model (optimize in selecting one or more transmission times for a user) [see Para 0058], the STO model for predicting message send times for the individual subscribers to maximize engagement with respective messages, each of the predicted message send times being based on time intervals between previous message send times and previous message interaction times for the individual subscribers (trains a recurrent neural network based on past electronic messages for a user that have been partitioned into a plurality of time bins and utilizes the trained recurrent neural network to generate predictions of engagement metrics) [see Abstract and Para 0006-0007 & 0025 & 0031-0032] and (select the time Application/Control Number: 16/662,718 Page 6 Art Unit: 2455 bin with the best engagement metric (e.g., maximum interaction 
However, in the same field of endeavor Fusi expressly discloses the claimed limitation of non-negative matrix factorization send time optimization model with two matrices (paragraphs 0017, 0025, 0030: probabilistic matrix factorization for ML with already listed matrices).

Singh-Fusi fail to disclose a two-layer non-negative matrix factorization send time optimization (STO) model including at least two matrices.
However, in the same field of endeavor Borje elaborately discloses the claimed limitation of two-layer non-negative matrix factorization send time optimization (STO) model including at least two matrices (paragraphs 0028, 0082, 0097, 0100).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Borje’s teaching of learning to predict numerical outcomes in a matrix defined space, with teaching of Singh-Fusi’s machine learning matrix factorization for ML. One would be motivated to improve customer platforms and send messages to track their subscriber’s engagement efficiently.
Allowable Subject Matter
Claims 3-12 and 14-16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if combination of the limitations are all incorporated into the independent claims, including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA B HUQ whose telephone number is (571)270-3223.  The examiner can normally be reached on Monday - Friday: 8:30-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel L Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/FARZANA B HUQ/Primary Examiner, Art Unit 2455